MEMORANDUM **
Sherif Maher Abd El Noor, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), we deny the petition for review.
The agency based its adverse credibility determination on a discrepancy between Abd El Noor’s written statement and his testimony regarding the timing and circumstances of his persecution by Egyptian national security officers. Because this discrepancy goes to the heart of Abd A1 Noor’s claim, and the agency adequately considered Abd El Noor’s proffered explanation for the discrepancy, substantial evidence supports the adverse credibility determination. See id. at 963-64. Accordingly, Abd El Noor has failed to establish eligibility for asylum and withholding of removal. See id. at 964.
Substantial evidence also supports the agency’s determination that Abd El Noor *624is not entitled to CAT relief because, in the absence of credible testimony, he failed to establish that it is more likely than not that he would be tortured by or with the acquiescence of government officials upon his return to Egypt. See Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th Cir.2003).
Abd El Noor’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.